84666: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-16721: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84666


Short Caption:PEREZ-MARQUEZ VS. STATE, BD. OF PAROLECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A842996Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantOscar Perez-Marquez
					In Proper Person
				


RespondentChristopher DericcoAaron D. Ford
							(Attorney General/Carson City)
						Jared M. Frost
							(Attorney General/Las Vegas)
						


RespondentDarla FoleyAaron D. Ford
							(Attorney General/Carson City)
						Jared M. Frost
							(Attorney General/Las Vegas)
						


RespondentMichael KeelerAaron D. Ford
							(Attorney General/Carson City)
						Jared M. Frost
							(Attorney General/Las Vegas)
						


RespondentSusan JacksonAaron D. Ford
							(Attorney General/Carson City)
						Jared M. Frost
							(Attorney General/Las Vegas)
						


RespondentThe State of Nevada Board of ParoleAaron D. Ford
							(Attorney General/Carson City)
						


RespondentTony CordaAaron D. Ford
							(Attorney General/Carson City)
						Jared M. Frost
							(Attorney General/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


05/05/2022Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


05/05/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-14369




05/05/2022Notice/OutgoingIssued Notice Regarding Deadlines. (SC)22-14372




05/26/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." NNP22 - AS/EC/KP. (SC)22-16721




06/20/2022RemittiturIssued Remittitur. (SC)22-19383




06/20/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


07/14/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 21, 2022. (SC)22-19383





Combined Case View